DETAILED ACTION
Applicant’s Response
Acknowledged is the applicant’s request for reconsideration filed on January 26, 2021. Claims 1, 4, 8, and 9 are amended; claims 5-7 are canceled. As these changes dissolve the outstanding claim objections and 112 rejections, the case has been placed in condition for allowance.
In addition, the amendments to the specification, filed on January 26, 2021, are sufficient to overcome the outstanding objections.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 8 –
Line 5: -- of -- has been inserted between “forming” and “the”.
Line 9: -- of -- has been inserted between “altering” and “the”.
Specification – 
Page 1, line 7: -- now abandoned, -- has been inserted between “2011,” and “which”.
Allowable Subject Matter
Claims 1-4 and 8-10 are allowable.
Clark, US 2008/0242116, represents the closest prior art. As shown by Figure 3A, Clark executes the method of changing plasma intensity during a deposition step by regulating the provision of electrode power. Although the reference teaches a stepwise escalation of intensity, Clark does not teach the claimed step of predetermining intensity, nor the steps of increasing intensity within the thickness range of 1-4 nm, reducing plasma intensity entirely within the thickness range of 4-7 nm, and then increasing intensity within the thickness range of 7-10 nm. For these reasons, the claimed invention patentably distinguishes over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/N. K. F./
Examiner, Art Unit 1716

/PARVIZ HASSANZADEH/      Supervisory Patent Examiner, Art Unit 1716